On Rehearing.
Per Curiam.
The petition for a rehearing of the above cause having been submitted to this court, after duly considering the same, we see no good reason for modifying the opinion already filed. The petition for a rehearing is for the most part based upon considerations not presented upon the original submission. It is proper, however, to say that the decree in this case should limit the operation of the injunction to the assessment and levy, which are held to be void in the foregoing opinion, and to them only. It is not intended by the opinion to affect any other rights which the contractor or the city may have to enforce payment for the paving, if they have any such rights, a question which we do not now determine.